Case 14-35382        Doc 44     Filed 04/04/19     Entered 04/04/19 11:55:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-35382
         Monica Wilks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2014.

         2) The plan was confirmed on 11/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/01/2016, 08/11/2016.

         5) The case was completed on 12/14/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,122.00.

         10) Amount of unsecured claims discharged without payment: $23,493.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-35382       Doc 44         Filed 04/04/19    Entered 04/04/19 11:55:57                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $26,440.20
        Less amount refunded to debtor                             $127.65

 NET RECEIPTS:                                                                                     $26,312.55


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,865.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,271.55
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,136.55

 Attorney fees paid and disclosed by debtor:                   $135.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABSOLUTE RESOLUTIONS I LLC        Unsecured            NA           0.00             0.00           0.00        0.00
 AMERICREDIT FINANCIAL DBA GM F    Unsecured            NA       1,089.36         1,089.36        108.94         0.00
 AMERICREDIT FINANCIAL DBA GM F    Secured       14,300.00     14,300.00        14,300.00      14,300.00    1,735.22
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         335.00        366.00           366.00          36.60        0.00
 COMENITY BANK                     Unsecured         655.00        655.37           655.37          65.54        0.00
 DIRECTV                           Unsecured         711.00        710.56           710.56          71.06        0.00
 GINNYS                            Unsecured            NA         228.22           228.22          22.82        0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured         124.00        124.50           124.50          12.45        0.00
 ILLINOIS DEPT OF REVENUE          Priority          682.68        567.69           567.69        567.69         0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA         115.90           115.90          11.59        0.00
 INTERNAL REVENUE SERVICE          Unsecured      7,288.64       7,288.64         7,288.64        728.86         0.00
 INTERNAL REVENUE SERVICE          Priority       3,210.45       3,210.45         3,210.45      3,210.45         0.00
 MIDLAND FUNDING LLC               Unsecured      1,147.00       1,149.59         1,149.59        114.96         0.00
 MIDNIGHT VELVET                   Unsecured           1.00        440.62           440.62          44.06        0.00
 MONROE & MAIN                     Unsecured           1.00        238.83           238.83          23.88        0.00
 NICOR GAS                         Unsecured         324.70        332.80           332.80          33.28        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         856.00        856.11           856.11          85.61        0.00
 RJM ACQUISITIONS LLC              Unsecured          29.90         29.90            29.90           2.99        0.00
 SCHOLASTIC FRIEND 2 FRIEND CLUB   Unsecured          50.94           NA               NA            0.00        0.00
 SEVENTH AVE                       Unsecured         228.00           NA               NA            0.00        0.00
 STONELEIGH RECOVER ASSOC          Unsecured         570.56           NA               NA            0.00        0.00
 COLLECTION FIRM OF FRANKLIN CO    Unsecured         124.50           NA               NA            0.00        0.00
 UNI MED                           Unsecured         455.00           NA               NA            0.00        0.00
 UNITED RECOVERY SYSTEM            Unsecured      1,480.74            NA               NA            0.00        0.00
 VILLAGE OF EVERGREEN PARK         Unsecured         250.00           NA               NA            0.00        0.00
 PROFESSIONAL ACCOUNT SERVICES     Unsecured          30.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-35382     Doc 44       Filed 04/04/19    Entered 04/04/19 11:55:57                Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim        Claim         Principal       Int.
 Name                             Class    Scheduled        Asserted     Allowed          Paid          Paid
 PENN CREDIT                   Unsecured         400.00             NA             NA           0.00        0.00
 PEOPLES GAS LIGHT & COKE      Unsecured          13.00             NA             NA           0.00        0.00
 ILLINOIS TOLLWAY              Unsecured         428.00             NA             NA           0.00        0.00
 BLUE ISLAND CLINIC COMPANY    Unsecured          30.00             NA             NA           0.00        0.00
 CHASE                         Unsecured      1,480.00              NA             NA           0.00        0.00
 CHICAGO TRIBUNE               Unsecured          30.03             NA             NA           0.00        0.00
 CREDIT MANAGEMENT             Unsecured      1,498.00              NA             NA           0.00        0.00
 DORIAN B LASAINE              Unsecured         770.00             NA             NA           0.00        0.00
 FIRST PREMIER BANK            Unsecured         565.00             NA             NA           0.00        0.00
 FMS                           Unsecured           1.00             NA             NA           0.00        0.00
 FOCUS RECEIVABLES MANAGEMEN   Unsecured         228.00             NA             NA           0.00        0.00
 ILLINOIS TOLLWAY              Unsecured           1.00             NA             NA           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         782.35             NA             NA           0.00        0.00
 MEDICAL BUSINESS BUREAU       Unsecured         252.00             NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE        Unsecured         440.62             NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE        Unsecured         238.83             NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE        Unsecured         228.22             NA             NA           0.00        0.00
 MIDLAND CREDIT MGMT           Unsecured         653.75             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00               $0.00                   $0.00
       Mortgage Arrearage                                  $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                        $14,300.00          $14,300.00               $1,735.22
       All Other Secured                                   $0.00               $0.00                   $0.00
 TOTAL SECURED:                                       $14,300.00          $14,300.00               $1,735.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00                   $0.00
        Domestic Support Ongoing                              $0.00             $0.00                   $0.00
        All Other Priority                                $3,778.14         $3,778.14                   $0.00
 TOTAL PRIORITY:                                          $3,778.14         $3,778.14                   $0.00

 GENERAL UNSECURED PAYMENTS:                          $13,626.40            $1,362.64                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-35382        Doc 44      Filed 04/04/19     Entered 04/04/19 11:55:57            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,136.55
         Disbursements to Creditors                            $21,176.00

 TOTAL DISBURSEMENTS :                                                                     $26,312.55


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
